UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01608 Franklin High Income Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 5/31 Date of reporting period: 2/28/17 Item 1. Schedule of Investments. FRANKLIN HIGH INCOME TRUST Statement of Investments, February 28, 2017 (unaudited) Franklin High Income Fund Shares/ Country Warrants Value Common Stocks and Other Equity Interests 2.6% Energy 2.3% a,b Alpha Natural Resources Holdings Inc United States 39,468 $ 616,159 a,b ANR Inc., C1 United States 39,468 616,159 a Contura Energy Inc United States 6,322 420,982 a,c Contura Energy Inc., wts., 7/26/23 United States 4,571 — a Energy XXI Gulf Coast Inc United States 458,346 14,896,245 a Energy XXI Gulf Coast Inc., wts., 12/30/21 United States 124,561 809,646 a,d Goodrich Petroleum Corp United States 1,049,684 14,485,639 a,c,d Goodrich Petroleum Corp., wts., 10/12/26 United States 515,625 7,214,626 a,b Halcon Resources Corp United States 1,889,580 14,869,621 a Halcon Resources Corp., wts., 9/09/20 United States 145,844 290,230 a Linn Energy LLC, A United States 423,986 13,991,538 a Midstates Petroleum Co. Inc United States 11,378 226,764 a,c Midstates Petroleum Co. Inc., wts., 4/21/20 United States 80,604 — a Penn Virginia Corp United States 138,170 6,735,787 a,e Penn Virginia Corp., 144A United States 172,624 8,415,420 a,d,f Titan Energy LLC United States 289,137 6,144,161 a W&T Offshore Inc United States 2,113,965 5,306,052 95,039,029 Materials 0.0% † a Verso Corp., A United States 83,362 652,724 a Verso Corp., wts., 7/25/23 United States 8,775 — 652,724 Transportation 0.0% † a,c CEVA Holdings LLC United States 3,364 437,349 Utilities 0.3% Vistra Energy Corp United States 856,299 13,837,792 Total Common Stocks and Other Equity Interests (Cost $244,428,838) 109,966,894 Convertible Preferred Stocks 0.1% Transportation 0.1% a,c CEVA Holdings LLC, cvt. pfd., A-1 United States 134 44,220 a,c CEVA Holdings LLC, cvt. pfd., A-2 United States 7,283 1,675,003 Total Convertible Preferred Stocks (Cost $11,036,795) 1,719,223 Principal Amount* Convertible Bonds (Cost $5,568,759) 0.2% Energy 0.2% d,g Goodrich Petroleum Corp., senior secured note, second lien, PIK, cvt., 13.50%, 8/30/19 United States $ 8,250,000 9,198,750 Corporate Bonds 92.4% Automobiles & Components 1.5% Fiat Chrysler Automobiles NV, senior note, 5.25%, 4/15/23 United Kingdom 17,500,000 18,107,600 The Goodyear Tire & Rubber Co., senior bond, 5.00%, 5/31/26. United States 14,400,000 14,724,000 senior note, 5.125%, 11/15/23 United States 15,000,000 15,645,000 Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Automobiles & Components (continued) e International Automotive Components Group SA, senior secured note, 144A, 9.125%, 6/01/18 United States $ 14,000,000 $ 14,070,000 62,546,600 Banks 4.3% h Bank of America Corp., junior sub. bond, M, 8.125% to 5/15/18, FRN thereafter, Perpetual. United States 42,500,000 44,571,875 CIT Group Inc., senior note, 5.375%, 5/15/20 United States 12,000,000 12,870,000 senior note, 5.00%, 8/15/22 United States 33,650,000 35,753,125 h Citigroup Inc., junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States 45,000,000 47,587,500 h JPMorgan Chase & Co., junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States 15,000,000 15,816,300 junior sub. bond, V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States 9,900,000 9,971,874 Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom 4,000,000 4,246,520 sub. note, 5.125%, 5/28/24. United Kingdom 10,000,000 10,165,300 180,982,494 Capital Goods 4.4% e CBC Ammo LLC/CBC FinCo Inc., senior note, 144A, 7.25%, 11/15/21 Brazil 24,000,000 23,820,000 e Cloud Crane LLC, secured note, second lien, 144A, 10.125%, 8/01/24 United States 6,100,000 6,710,000 CNH Industrial Capital LLC, senior note, 3.875%, 10/15/21 United States 38,000,000 38,142,500 e Cortes NP Acquisition Corp., senior note, 144A, 9.25%, 10/15/24 United States 36,500,000 39,374,375 e HD Supply Inc., senior note, 144A, 5.75%, 4/15/24 United States 9,500,000 10,070,000 Navistar International Corp., senior bond, 8.25%, 11/01/21 United States 13,500,000 13,702,500 e Terex Corp., senior note, 144A, 5.625%, 2/01/25 United States 10,400,000 10,686,000 TransDigm Inc., e senior sub. note, 144A, 6.50%, 5/15/25 United States 10,000,000 10,262,500 senior sub. bond, 6.50%, 7/15/24 United States 8,000,000 8,280,000 senior sub. bond, 6.50%, 5/15/25 United States 4,200,000 4,310,250 senior sub. bond, 6.375%, 6/15/26 United States 8,200,000 8,302,500 senior sub. note, 6.00%, 7/15/22 United States 9,400,000 9,693,750 183,354,375 Commercial & Professional Services 1.1% c,i Goss Graphic Systems Inc., senior sub. note, 12.25%, 11/19/05 United States 9,053,899 905 United Rentals North America Inc., senior bond, 5.75%, 11/15/24 United States 14,000,000 14,892,500 senior bond, 5.875%, 9/15/26 United States 9,600,000 10,128,000 senior bond, 5.50%, 5/15/27. United States 18,400,000 18,851,904 43,873,309 Consumer Durables & Apparel 3.6% e Hanesbrands Inc., senior note, 144A, 4.625%, 5/15/24 United States 26,300,000 26,201,375 KB Home, senior bond, 7.50%, 9/15/22. United States 23,000,000 25,300,000 senior note, 7.00%, 12/15/21 United States 10,000,000 10,987,500 PulteGroup Inc., senior bond, 5.00%, 1/15/27 United States 37,100,000 37,202,025 e Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 5.875%, 4/15/23. United States 12,500,000 13,218,750 senior note, 144A, 5.625%, 3/01/24. United States 25,000,000 25,875,000 Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24 United States 12,000,000 12,810,000 151,594,650 |2 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Consumer Services 5.5% e 1011/New Red Finance Inc., secured note, second lien, 144A, 6.00%, 4/01/22. Canada $ 23,500,000 $ 24,564,550 e 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States 30,000,000 24,750,000 e,i Fontainebleau Las Vegas, senior secured bond, first lien, 144A, 11.00%, 6/15/15 . United States 20,000,000 2,000 GLP Capital LP/GLP Financing II Inc., senior note, 5.375%, 4/15/26 United States 11,500,000 12,060,625 e International Game Technology PLC, senior secured bond, 144A, 6.50%, 2/15/25 United States 24,000,000 26,280,000 senior secured note, 144A, 6.25%, 2/15/22 United States 17,000,000 18,423,750 e KFC Holding Co./Pizza Hut Holdings LLC/Taco Bell of America LLC, senior note, 144A, 5.00%, 6/01/24 United States 15,600,000 16,053,960 senior note, 144A, 5.25%, 6/01/26 United States 17,700,000 18,341,625 e ROC Finance LLC/ROC Finance 1 Corp., senior secured note, first lien, 144A, 6.75%, 11/15/21 United States 25,100,000 26,104,000 e Silversea Cruise Finance Ltd., first lien, 144A, 7.25%, 2/01/25. Bahamas 19,900,000 20,845,250 e Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp., senior bond, 144A, 5.50%, 3/01/25 United States 20,000,000 20,350,000 e Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21 Macau 21,500,000 22,037,500 229,813,260 Diversified Financials 3.7% AerCap Ireland Capital Ltd./AerCap Global Aviation Trust, senior note, 4.625%, 10/30/20 Netherlands 5,800,000 6,188,281 senior note, 5.00%, 10/01/21 Netherlands 15,000,000 16,251,525 senior note, 4.625%, 7/01/22 Netherlands 13,400,000 14,322,389 E*TRADE Financial Corp., senior note, 4.625%, 9/15/23 United States 10,000,000 10,359,490 e MSCI Inc., senior note, 144A, 4.75%, 8/01/26 United States 10,900,000 10,987,200 Navient Corp., senior note, 4.875%, 6/17/19 United States 4,000,000 4,090,000 senior note, 5.00%, 10/26/20 United States 12,500,000 12,590,000 senior note, 5.875%, 3/25/21 United States 5,000,000 5,112,500 senior note, 6.625%, 7/26/21 United States 9,500,000 9,927,500 senior note, 7.25%, 9/25/23 United States 27,780,000 28,613,400 e Park Aerospace Holdings Ltd., senior note, 144A, 5.25%, 8/15/22 Ireland 16,200,000 16,908,750 senior note, 144A, 5.50%, 2/15/24 Ireland 17,700,000 18,474,375 153,825,410 Energy 11.1% b,i Alpha Natural Resources Inc., second lien, 144A, 7.50%, 8/01/20 United States 25,000,000 — f,i BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States 16,900,000 12,168,000 California Resources Corp., e secured note, second lien, 144A, 8.00%, 12/15/22 United States 14,782,000 12,620,133 senior bond, 6.00%, 11/15/24 United States 850,000 658,750 senior note, 5.50%, 9/15/21 United States 411,000 312,360 Calumet Specialty Products Partners LP/Calumet Finance Corp., senior note, 7.75%, 4/15/23 United States 25,100,000 21,774,250 e senior note, 144A, 11.50%, 1/15/21. United States 6,800,000 7,905,000 i CGG SA, senior note, 6.50%, 6/01/21 France 17,100,000 8,250,750 senior note, 6.875%, 1/15/22 France 12,700,000 6,159,500 |3 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Energy (continued) i Chaparral Energy Inc., senior bond, 7.625%, 11/15/22 United States $ 6,700,000 $ 6,834,000 i CHC Helicopter SA, senior note, 9.375%, 6/01/21 Canada 10,000,000 3,257,000 senior secured note, first lien, 9.25%, 10/15/20. Canada 37,800,000 19,663,560 e Cheniere Corpus Christi Holdings LLC, senior secured note, 144A, 7.00%, 6/30/24 United States 15,600,000 17,550,000 senior secured note, first lien, 144A, 5.875%, 3/31/25 United States 21,500,000 22,843,750 CONSOL Energy Inc., senior note, 8.00%, 4/01/23 United States 25,000,000 26,187,500 Crestwood Midstream Partners LP/Crestwood Midstream Finance Corp., senior note, 6.25%, 4/01/23 United States 17,000,000 17,722,500 CSI Compressco LP/CSI Compressco Finance Inc., senior note, 7.25%, 8/15/22 United States 12,900,000 12,513,000 Energy Transfer Equity LP, senior note, first lien, 7.50%, 10/15/20 United States 6,500,000 7,336,875 senior secured bond, first lien, 5.875%, 1/15/24 United States 15,000,000 16,200,000 senior secured bond, first lien, 5.50%, 6/01/27 United States 17,900,000 19,041,125 e,g EnQuest PLC, 144A, PIK, 7.00%, 4/15/22 United Kingdom 20,845,600 16,316,616 Ferrellgas LP/Ferrellgas Finance Corp., senior note, 6.75%, 6/15/23 United States 23,600,000 23,010,000 e Ferrellgas Partners LP/Ferrellgas Partners Finance Corp., senior note, 144A, 8.625%, 6/15/20 United States 6,600,000 6,534,000 d,g Goodrich Petroleum Corp., senior secured note, second lien, PIK, 13.50%, 8/30/19 United States 287,718 287,718 Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21. United States 17,000,000 17,361,250 i Memorial Production Partners LP/Memorial Production Finance Corp., senior note, 7.625%, 5/01/21 United States 12,400,000 5,208,000 senior note, 6.875%, 8/01/22 United States 8,000,000 3,360,000 e Murray Energy Corp., secured note, second lien, 144A, 11.25%, 4/15/21 United States 24,500,000 19,263,125 QEP Resources Inc., senior bond, 5.375%, 10/01/22 United States 14,000,000 14,140,000 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States 22,000,000 23,952,060 first lien, 5.625%, 4/15/23 United States 13,300,000 14,643,566 senior secured note, first lien, 5.625%, 3/01/25. United States 10,000,000 11,000,000 Sanchez Energy Corp., senior note, 7.75%, 6/15/21 United States 7,000,000 7,210,000 senior note, 6.125%, 1/15/23 United States 8,000,000 7,720,000 e,i Triangle USA Petroleum Corp., senior note, 144A, 6.75%, 7/15/22 United States 20,000,000 6,200,000 e,g W&T Offshore Inc., second lien, 144A, PIK, 10.75%, 5/15/20 United States 9,182,750 8,084,685 senior secured note, third lien, 144A, PIK, 10.00%, 6/15/21 United States 8,217,777 5,718,660 Weatherford International Ltd., senior note, 5.125%, 9/15/20 United States 5,300,000 5,339,750 senior note, 4.50%, 4/15/22 United States 8,500,000 8,170,625 senior note, 8.25%, 6/15/23 United States 9,600,000 10,440,000 WPX Energy Inc., senior note, 6.00%, 1/15/22. United States 10,000,000 10,287,500 463,245,608 Food, Beverage & Tobacco 3.4% e Dole Food Co. Inc., senior secured note, 144A, 7.25%, 5/01/19 United States 7,900,000 8,077,750 e JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24 United States 17,100,000 17,890,875 senior note, 144A, 8.25%, 2/01/20 United States 15,000,000 15,450,000 senior note, 144A, 7.25%, 6/01/21 United States 10,000,000 10,350,000 |4 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Food, Beverage & Tobacco (continued) e Lamb Weston Holdings Inc., senior note, 144A, 4.625%, 11/01/24 United States $ 13,900,000 $ 14,178,000 senior note, 144A, 4.875%, 11/01/26 United States 17,700,000 18,018,600 e Post Holdings Inc., senior bond, 144A, 5.00%, 8/15/26 United States 33,000,000 31,865,625 senior bond, 144A, 5.75%, 3/01/27 United States 5,000,000 5,065,650 senior note, 144A, 6.75%, 12/01/21. United States 14,000,000 15,032,500 senior note, 144A, 5.50%, 3/01/25 United States 7,500,000 7,659,375 143,588,375 Health Care Equipment & Services 4.2% Alere Inc., senior sub. note, 6.50%, 6/15/20 United States 6,300,000 6,363,000 CHS/Community Health Systems Inc., senior note, 7.125%, 7/15/20 United States 13,300,000 12,568,500 senior note, 6.875%, 2/01/22 United States 4,600,000 4,065,250 senior secured note, 5.125%, 8/01/21 United States 4,100,000 4,048,750 senior secured note, first lien, 5.125%, 8/15/18. United States 502,000 505,188 e Envision Healthcare Corp., senior note, 144A, 6.25%, 12/01/24 United States 10,300,000 10,943,750 HCA Inc., senior bond, 5.875%, 5/01/23 United States 32,000,000 34,880,000 senior bond, 5.375%, 2/01/25 United States 7,000,000 7,341,250 senior secured bond, first lien, 5.25%, 4/15/25 United States 11,000,000 11,770,000 senior secured note, first lien, 5.00%, 3/15/24 United States 20,000,000 21,125,000 e MPH Acquisition Holdings LLC, senior note, 144A, 7.125%, 6/01/24. United States 17,400,000 18,792,000 Tenet Healthcare Corp., first lien, 6.00%, 10/01/20 United States 6,700,000 7,118,750 senior note, 5.00%, 3/01/19 United States 10,700,000 10,760,776 senior note, 8.125%, 4/01/22 United States 12,000,000 12,660,000 senior note, 6.75%, 6/15/23 United States 13,700,000 13,614,375 176,556,589 Materials 12.3% e,g ARD Finance SA, senior secured note, 144A, PIK, 7.125%, 9/15/23. Luxembourg 14,000,000 14,630,000 e Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., j senior note, 144A, 6.00%, 2/15/25 Luxembourg 20,000,000 20,200,000 senior note, 144A, 6.00%, 6/30/21 Luxembourg 7,000,000 7,271,250 k senior secured note, 144A, FRN, 3.963%, 12/15/19 Luxembourg 1,122,072 1,147,319 e Axalta Coating Systems LLC, senior note, 144A, 4.875%, 8/15/24 United States 9,600,000 9,816,000 e Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia 27,500,000 29,012,500 e Cemex Finance LLC, senior secured note, first lien, 144A, 6.00%, 4/01/24 Mexico 5,800,000 6,046,993 e Cemex SAB de CV, first lien, 144A, 5.70%, 1/11/25 Mexico 30,000,000 30,971,700 senior secured bond, first lien, 144A, 6.125%, 5/05/25 Mexico 7,000,000 7,360,850 The Chemours Co., senior bond, 7.00%, 5/15/25. United States 8,500,000 9,275,625 senior note, 6.625%, 5/15/23 United States 17,000,000 18,211,250 e CVR Partners LP/CVR Nitrogen Finance Corp., secured note, second lien, 144A, 9.25%, 6/15/23. United States 22,000,000 23,622,500 e Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada 21,700,000 22,405,250 e First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 20,000,000 20,600,000 senior note, 144A, 7.00%, 2/15/21 Canada 20,000,000 20,812,500 |5 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Materials (continued) e FMG Resources (August 2006) Pty. Ltd., senior secured note, 144A, 9.75%, 3/01/22 Australia $ 18,000,000 $ 20,880,000 e Grinding Media Inc./MC Grinding Media Canada Inc., senior secured note, 144A, 7.375%, 12/15/23 United States 9,900,000 10,617,750 e HudBay Minerals Inc., senior note, 144A, 7.25%, 1/15/23 Canada 4,800,000 5,148,000 e Novelis Corp., senior bond, 144A, 5.875%, 9/30/26 United States 15,700,000 16,190,625 senior note, 144A, 6.25%, 8/15/24 United States 16,000,000 17,000,000 e Owens-Brockway Glass Container Inc., senior note, 144A, 5.00%, 1/15/22 United States 13,000,000 13,568,750 senior note, 144A, 5.875%, 8/15/23. United States 10,000,000 10,756,250 e Platform Specialty Products Corp., senior note, 144A, 10.375%, 5/01/21 United States 7,400,000 8,334,250 senior note, 144A, 6.50%, 2/01/22 United States 25,000,000 26,250,000 e Rain CII Carbon LLC/CII Carbon Corp., second lien, 144A, 8.25%, 1/15/21 United States 18,700,000 19,307,750 Reynolds Group Issuer Inc./Reynolds Group Issuer LLC/Reynolds Group Issuer Luxembourg SA, first lien, 5.75%, 10/15/20 United States 16,000,000 16,500,000 e first lien, 144A, 5.125%, 7/15/23 United States 7,200,000 7,470,000 e,k senior secured note, first lien, 144A, FRN, 4.523%, 7/15/21 United States 5,300,000 5,452,375 e Sealed Air Corp., senior bond, 144A, 5.50%, 9/15/25 United States 18,000,000 19,260,000 Steel Dynamics Inc., senior bond, 5.50%, 10/01/24 United States 10,000,000 10,625,000 e senior bond, 144A, 5.00%, 12/15/26 United States 15,000,000 15,525,000 senior note, 5.125%, 10/01/21 United States 8,500,000 8,808,125 Summit Materials LLC/Summit Materials Finance Corp., senior note, 8.50%, 4/15/22 United States 25,000,000 28,125,000 e Univar USA Inc., senior note, 144A, 6.75%, 7/15/23 United States 11,500,000 12,103,750 513,306,362 Media 9.6% e Altice U.S. Finance I Corp., senior secured bond, 144A, 5.50%, 5/15/26 United States 23,550,000 24,403,687 AMC Networks Inc., senior note, 5.00%, 4/01/24 United States 22,800,000 23,070,864 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22. United States 5,000,000 5,212,500 senior bond, 5.125%, 2/15/23 United States 10,000,000 10,437,500 e senior bond, 144A, 5.375%, 5/01/25 United States 12,000,000 12,600,000 e senior bond, 144A, 5.75%, 2/15/26 United States 13,200,000 14,157,000 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States 3,500,000 3,552,500 senior note, 6.50%, 11/15/22 United States 6,500,000 6,764,030 senior sub. note, 7.625%, 3/15/20 United States 1,650,000 1,629,375 senior sub. note, 7.625%, 3/15/20 United States 14,000,000 14,157,500 CSC Holdings LLC, e senior bond, 144A, 10.875%, 10/15/25 United States 8,600,000 10,344,252 e senior bond, 144A, 5.50%, 4/15/27 United States 8,000,000 8,250,000 senior note, 6.75%, 11/15/21 United States 5,000,000 5,512,500 senior note, 5.25%, 6/01/24 United States 28,000,000 28,245,000 DISH DBS Corp., senior bond, 5.00%, 3/15/23. United States 5,000,000 5,148,450 senior note, 5.875%, 7/15/22 United States 20,000,000 21,487,500 senior note, 5.875%, 11/15/24 United States 17,500,000 18,746,875 |6 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Media (continued) iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States $ 33,000,000 $ 26,853,750 senior secured note, first lien, 9.00%, 9/15/22 United States 15,000,000 12,131,250 e Nextstar Broadcasting Inc., senior note, 144A, 5.625%, 8/01/24. United States 12,800,000 13,120,000 e,f Radio One Inc., senior sub. note, 144A, 9.25%, 2/15/20 United States 19,000,000 17,955,000 Tegna Inc., senior bond, 6.375%, 10/15/23 United States 10,000,000 10,687,500 e Unitymedia KabelBW GmbH, senior bond, 144A, 6.125%, 1/15/25. Germany 23,500,000 24,968,750 e Univision Communications Inc., senior secured note, first lien, 144A, 5.125%, 5/15/23 United States 5,000,000 5,018,750 senior secured note, first lien, 144A, 5.125%, 2/15/25 United States 16,000,000 15,840,000 e Virgin Media Secured Finance PLC, senior secured bond, 144A, 5.25%, 1/15/26 United Kingdom 20,000,000 20,275,000 senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom 12,000,000 12,450,000 senior secured bond, first lien, 144A, 5.50%, 8/15/26 United Kingdom 7,300,000 7,499,947 e WMG Acquisition Corp., secured note, 144A, 4.875%, 11/01/24 United States 13,300,000 13,532,750 secured note, first lien, 144A, 5.00%, 8/01/23 United States 8,500,000 8,712,500 402,764,730 Pharmaceuticals, Biotechnology & Life Sciences 3.8% e AMAG Pharmaceuticals Inc., senior note, 144A, 7.875%, 9/01/23 United States 19,000,000 18,430,000 e Concordia International Corp., senior note, 144A, 7.00%, 4/15/23 Canada 23,100,000 9,240,000 senior secured note, first lien, 144A, 9.00%, 4/01/22 Canada 11,000,000 9,721,250 e Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25 United States 28,400,000 25,524,500 senior note, 144A, 6.00%, 7/15/23 United States 16,200,000 14,985,000 Horizon Pharma Inc., senior note, 6.625%, 5/01/23 United States 24,000,000 23,370,000 e Horizon Pharma Inc./Horizon Pharma USA Inc., senior note, 144A, 8.75%, 11/01/24 United States 7,300,000 7,665,000 e Valeant Pharmaceuticals International, senior note, 144A, 6.375%, 10/15/20 United States 21,000,000 19,215,000 e Valeant Pharmaceuticals International Inc., senior bond, 144A, 6.125%, 4/15/25 United States 12,500,000 10,078,125 senior note, 144A, 7.50%, 7/15/21 United States 10,000,000 9,218,750 senior note, 144A, 5.625%, 12/01/21 United States 15,000,000 12,712,500 160,160,125 Real Estate 0.9% e Crescent Communities LLC/Crescent Ventures Inc., secured note, 144A, 8.875%, 10/15/21 United States 16,000,000 16,820,000 Equinix Inc., senior bond, 5.375%, 4/01/23 United States 14,000,000 14,595,000 MPT Operating Partnership LP/MPT Finance Corp., senior bond, 5.25%, 8/01/26 . United States 7,700,000 7,796,250 39,211,250 Retailing 1.0% Netflix Inc., e senior bond, 144A, 4.375%, 11/15/26 United States 15,700,000 15,582,250 senior note, 5.50%, 2/15/22 United States 14,200,000 15,229,500 e PetSmart Inc., senior note, 144A, 7.125%, 3/15/23. United States 12,700,000 12,493,625 43,305,375 Semiconductors & Semiconductor Equipment 0.4% Qorvo Inc., senior note, 6.75%, 12/01/23 United States 15,800,000 17,281,250 |7 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Software & Services 3.7% e BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States $ 45,000,000 $ 45,900,000 e First Data Corp., second lien, 144A, 5.75%, 1/15/24 United States 30,000,000 31,200,000 secured note, first lien, 144A, 5.00%, 1/15/24 United States 10,000,000 10,249,800 senior note, 144A, 7.00%, 12/01/23. United States 14,000,000 15,085,000 Infor (U.S.) Inc., senior note, 6.50%, 5/15/22 United States 39,000,000 40,755,000 e Symantec Corp., senior note, 144A, 5.00%, 4/15/25 United States 12,600,000 12,946,941 156,136,741 Technology Hardware & Equipment 3.7% e Blackboard Inc., second lien, 144A, 9.75%, 10/15/21 United States 34,410,000 35,184,225 l CDW LLC/CDW Fianance Corp., senior note, 5.00%, 9/01/25 United States 9,600,000 9,786,048 e CommScope Inc., senior bond, 144A, 5.50%, 6/15/24 United States 7,000,000 7,358,750 senior note, 144A, 5.00%, 6/15/21 United States 15,000,000 15,506,250 e CommScope Technologies Finance LLC, senior bond, 144A, 6.00%, 6/15/25 United States 10,200,000 10,965,000 e Diamond 1 Finance Corp./Diamond 2 Finance Corp., senior note, 144A, 5.875%, 6/15/21. United States 4,500,000 4,762,130 senior note, 144A, 7.125%, 6/15/24. United States 4,900,000 5,416,798 senior secured bond, first lien, 144A, 6.02%, 6/15/26 United States 5,400,000 5,964,872 senior secured note, first lien, 144A, 5.45%, 6/15/23 United States 7,000,000 7,571,998 e Plantronics Inc., senior note, 144A, 5.50%, 5/31/23 United States 11,000,000 11,225,610 Western Digital Corp., senior note, 10.50%, 4/01/24 United States 33,250,000 38,944,063 152,685,744 Telecommunication Services 9.0% e Block Communications Inc., senior note, 144A, 6.875%, 2/15/25 United States 9,300,000 9,858,930 CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States 6,300,000 6,615,000 senior bond, 5.625%, 4/01/25 United States 12,900,000 12,593,625 senior note, 5.80%, 3/15/22 United States 27,000,000 27,978,750 e Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 15,000,000 13,331,250 e Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda 22,000,000 20,383,000 senior note, 144A, 6.75%, 3/01/23 Bermuda 8,100,000 7,455,605 e Hughes Satellite Systems Corp., senior bond, 144A, 6.625%, 8/01/26 United States 22,650,000 23,626,668 Intelsat Jackson Holdings SA, senior note, 7.25%, 10/15/20 Luxembourg 10,000,000 9,300,000 senior note, 7.50%, 4/01/21 Luxembourg 12,000,000 11,040,000 e senior secured note, first lien, 144A, 8.00%, 2/15/24 Luxembourg 8,400,000 9,156,000 e Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg 30,000,000 31,556,700 Sprint Communications Inc., senior note, 6.00%, 11/15/22 United States 6,500,000 6,743,035 e senior note, 144A, 9.00%, 11/15/18. United States 10,700,000 11,743,250 e senior note, 144A, 7.00%, 3/01/20 United States 9,800,000 10,731,000 Sprint Corp., senior note, 7.625%, 2/15/25 United States 20,000,000 22,350,000 e Sprint Spectrum Co. LLC/Sprint Spectrum Co. II LLC, 144A, 3.36%, 3/20/23 United States 46,300,000 46,471,585 T-Mobile USA Inc., senior bond, 6.375%, 3/01/25 United States 22,400,000 24,135,552 senior note, 6.633%, 4/28/21 United States 9,000,000 9,384,300 senior note, 6.731%, 4/28/22 United States 9,000,000 9,382,500 senior note, 6.00%, 4/15/24 United States 8,500,000 9,095,000 |8 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Telecommunication Services (continued) e Wind Acquisition Finance SA, secured note, second lien, 144A, 7.375%, 4/23/21 Italy $ 17,000,000 $ 17,705,075 senior secured note, first lien, 144A, 4.75%, 7/15/20 Italy 15,000,000 15,318,750 e Zayo Group LLC/Zayo Capital Inc., senior note, 144A, 5.75%, 1/15/27 United States 8,600,000 9,114,280 375,069,855 Transportation 0.8% e Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States 15,000,000 15,468,750 senior note, 144A, 9.75%, 5/01/20 United States 9,300,000 9,695,250 e XPO Logistics Inc., senior note, 144A, 6.125%, 9/01/23 United States 6,800,000 7,165,500 32,329,500 Utilities 4.4% Calpine Corp., senior bond, 5.75%, 1/15/25. United States 17,400,000 17,304,300 senior note, 5.375%, 1/15/23 United States 18,300,000 18,574,500 e senior secured bond, first lien, 144A, 5.875%, 1/15/24 United States 5,000,000 5,300,000 Dynegy Inc., senior bond, 7.625%, 11/01/24 United States 3,000,000 2,865,000 e senior note, 144A, 8.00%, 1/15/25 United States 38,700,000 37,055,250 e InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 35,000,000 31,675,000 NRG Yield Operating LLC, senior bond, 5.375%, 8/15/24 United States 16,000,000 16,480,000 e senior bond, 144A, 5.00%, 9/15/26 United States 24,000,000 23,640,000 Talen Energy Supply LLC, senior note, 6.50%, 6/01/25 United States 39,650,000 32,711,250 185,605,300 Total Corporate Bonds (Cost $3,873,309,784) 3,867,236,902 Shares Escrows and Litigation Trusts 0.1% a,c Midstates Petroleum Co. Inc./Midstates Petroleum Co. LLC, Escrow Account United States 25,000,000 — a,c NewPage Corp., Litigation Trust United States 30,000,000 — a Penn Virginia Corp., Escrow Account United States 25,000,000 500,000 a,c Vistra Energy Corp., Escrow Account United States 50,000,000 580,000 a Vistra Energy Corp., Escrow Account, TRA United States 856,300 1,241,634 Total Escrows and Litigation Trusts (Cost $4,425,428) 2,321,634 Total Investments before Short Term Investments (Cost $4,138,769,604) 3,990,443,403 Short Term Investments (Cost $142,556,230) 3.4% Money Market Funds 3.4% m,n Institutional Fiduciary Trust Money Market Portfolio, 0.17% United States 142,556,230 142,556,230 Total Investments (Cost $4,281,325,834) 98.8% 4,132,999,633 Other Assets, less Liabilities 1.2% 50,534,197 Net Assets 100.0% $ 4,183,533,830 |9 FRANKLIN HIGH INCOME TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income Fund (continued) See Abbreviations on page 14.  Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 4 regarding restricted securities. c Security has been deemed illiquid because it may not be able to be sold within seven days. At February 28, 2017, the aggregate value of these securities was $9,952,103, representing 0.2% of net assets. d See Note 5 regarding holdings of 5% voting securities. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At February 28, 2017, the aggregate value of these securities was $2,137,550,689, representing 51.1% of net assets. f At February 28, 2017, pursuant to the Funds policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. g Income may be received in additional securities and/or cash. h Perpetual security with no stated maturity date. i Defaulted security or security for which income has been deemed uncollectible. j A portion or all of the security purchased on a delayed delivery basis. k The coupon rate shown represents the rate at period end. l Security purchased on a when-issued basis. m See Note 6 regarding investments in affiliated management investment companies. n The rate shown is the annualized seven-day yield at period end. |10 FRANKLIN HIGH INCOME TRUST Notes to Statement of Investments (unaudited) Franklin High Income Fund 1. ORGANIZATION Franklin High Income Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one fund, Franklin High Income Fund (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |11 FRANKLIN HIGH INCOME TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Fund’s business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Fund’s NAV is not calculated, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At February 28, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 4,292,559,159 Unrealized appreciation. $ 183,666,231 Unrealized depreciation. (343,225,757 ) Net unrealized appreciation (depreciation) $ (159,559,526 ) 4. Restricted Securities At February 28, 2017, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the 1933 Act deemed to be liquid, as follows: Shares /Principal Acquisition Amount Issuer Date Cost Value 39,468 Alpha Natural Resources Holdings Inc 6/02/15 $ 7,576,582 $ 616,159 25,000,000 Alpha Natural Resources Inc., second lien, 144A, 7.50%, 8/01/20 6/02/15 — — 39,468 ANR Inc., C1 6/02/15 7,576,582 616,159 1,889,580 a Halcon Resources Corp 6/29/12 - 11/24/15 48,519,782 14,869,621 Total Restricted Securities (Value is 0.4% of Net Assets) $ 63,672,946 $ 16,101,939 a The Fund also invests in unrestricted securities or other investments in the issuer, valued at $290,230 as of February 28, 2017. |12 FRANKLIN HIGH INCOME TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 5. Holdings of 5% Voting Securities of Portfolio Companies The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended February 28, 2017, the Fund held investments in “affiliated companies” as follows: Number of Shares Number of /Principal Shares Amount /Principal Held Gross Amount Value at Realized at Beginning Addi- Gross Held at End End of Investment Gain Name of Issuer of Period tions a Reductions of Period Period Income (Loss) Non-Controlled Affiliates Goodrich Petroleum Corp — 1,069,250 (19,566 ) 1,049,684 $ 14,485,639 $ — $ 100,162 Goodrich Petroleum Corp., senior secured note, second lien, PIK, 13.50%, 8/30/19 — 287,718 — 287,718 287,718 — — Goodrich Petroleum Corp., senior secured note, second lien, PIK, cvt., 13.50%, 8/30/19 — 8,250,000 — 8,250,000 9,198,750 287,718 — Goodrich Petroleum Corp., wts., 10/12/26 — 515,625 — 515,625 7,214,626 — — Titan Energy LLC — 289,137 — 289,137 6,144,161 — — Total Non-Controlled Affiliates (Value is 0.9% of Net Assets) $ 37,330,894 $ 287,718 $ 100,162 a Gross additions were the result of various corporate actions. 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended February 28, 2017, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.17% 142,510,253 1,063,772,466 (1,063,726,489 ) 142,556,230 $ 142,556,230 $ 34,346 $- 0.9 % 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) |13 FRANKLIN HIGH INCOME TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 7. FAIR VALUE MEASUREMENTS (continued) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of February 28, 2017, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Energy. $ 71,722,464 $ — $ 23,316,565 b $ 95,039,029 Transportation — 2,156,572 — 2,156,572 All Other Equity Investments c 14,490,516 — b — 14,490,516 Convertible Bonds — 9,198,750 — 9,198,750 Corporate Bonds — 3,867,233,997 2,905 b 3,867,236,902 Escrows and Litigation Trusts — 1,741,634 580,000 b 2,321,634 Short Term Investments 142,556,230 — — 142,556,230 Total Investments in Securities $ 228,769,210 $ 3,880,330,953 $ 23,899,470 $ 4,132,999,633 a Includes common and convertible preferred stocks as well as other equity investments. b Includes securities determined to have no value at February 28, 2017. c For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 8. Investment Company Reporting Modernization In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Fund’s financial statements and related disclosures. 9. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio FRN Floating Rate Note PIK Payment-In-Kind TRA Tax Receivable Agreement Right |14 FRANKLIN HIGH INCOME TRUST NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) For additional information on the Fund’s significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. |15 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN HIGH INCOME TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date April 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date April 26, 2017 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting
